Citation Nr: 0709700	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-25 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension. 



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1967 to September 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 


FINDINGS OF FACT

1. The veteran served during a period of war, he is 60 years 
old, he has occupational experience as the owner of an air 
conditioning business, and he last worked in 1997. 

2. The veteran's nonservice-connected disabilities are 
depressive disorder, rated 30 percent; hypertension, rated 10 
percent; varicose veins, rated 10 percent; and bronchial 
asthma, rated 10 percent; the combined disability rating is 
50 percent, and the 50 percent rating does not meet the 
percentage standards for a permanent and total rating for 
nonservice-connected pension.


CONCLUSION OF LAW

The schedular requirements for a permanent and total rating 
for nonservice-connected pension have not been met. 38 
U.S.C.A. §§ 1521, 5107(b) (West 2002); 38 C.F.R. §§ 3.342(a), 
4.17 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2004.  The notice included the type of evidence 
needed to substantiate the claim for a permanent and total 
rating for nonservice-connected pension, that is, evidence of 
unemployability. The veteran was informed that VA would 
obtain records of Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim. 



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice. ); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no monetary award is 
authorized and any defect with respect to the notice required 
under Dingess has not prejudiced the veteran's claim. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has been afforded 
opportunity to inform the VA of all relevant evidence 
pertaining to his claim and the VA has sought to properly 
develop all known relevant evidence pertaining to the claim.  
The veteran has also been afforded a VA examination that 
provided current, clinical evidence sufficient to adjudicate 
the current claim.   As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a). 

A veteran who is unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent shall be rated as permanently and 
totally disabled.  For pension, the percentage requirements 
of 38 C.F.R. § 4.16 are requisite.  38 C.F.R. § 4.17. 

Under 38 C.F.R. § 4.16, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 

An analysis of the propriety of the rating assigned for each 
of the veteran's nonservice-connected disabilities is 
therefore warranted. 

Disability evaluations are determined by the criteria set 
forth in rating schedule found in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Analysis 

The veteran served on active duty from September 1968 to 
September 1971, during the Vietnam era, which is more than 90 
days during a period of war as required in 38 U.S.C.A § 
1521(j)(1).  

The Board now proceeds to consider the appropriate rating for 
the veteran's disabilities.

The veteran's disabilities are depressive disorder, rated 30 
percent; hypertension, rated 10 percent; varicose veins, 
rated 10 percent; and bronchial asthma, rated 10 percent; the 
combined disability rating is 50 percent.  There is no 
adjudicated service-connected disability. 



Depressive Disorder

Of evaluation by a private physician in June 2004, the 
veteran spoke coherently, relevantly, and in a hypoproductive 
manner.  His mood was depressed with an appropriate effect.  
He admitted to anhedonia, psychomotor retardation and 
occasional impaired concentration.  Somatic functions were 
impaired and suicidal ideation was elicited. Thought and 
perceptual disturbances were not elicited. A diagnosis of 
double depression was rendered.  

On a VA psychiatric examination in September 2004, the 
veteran complained of sleeping difficulties, depression, low 
self esteem, and weakness.  The evaluation revealed no 
impairment in thought processes and intact communication 
skills.  Delusions and hallucinations were denied and there 
was no inappropriate behavior noted.  Suicidal and homicidal 
ideation or plans were denied. The veteran was capable of 
minimal personal hygiene and he was oriented.  Short term 
memory was poor and long term memory was intact. There were 
no observable obsessive or ritualistic behaviors noted and 
there was no speech pathology. 

The veteran indicated that he had daily panic attacks.  His 
mood was depressed with an appropriate affect and he 
reportedly had poor impulse control when depressed or 
anxious. The diagnosis was depressive disorder.  The Global 
Assessment of Functioning score was 60, signifying moderate 
social and occupational symptoms. 

Neuropsychological testing revealed adequate realty testing 
in structured situations and variable reality testing in 
unstructured situations.  Impulse control was adequate and 
psychlogical insight was fair.  There was marked depression 
and a high anxiety level.  Psychotic features were not 
suggested and psychological insight was fair.   

The criteria for the next higher rating, 50 percent, under 
Diagnostic Code 9434 are occupational and social impairment, 
with reduced reliability and productivity, due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more frequently than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 


only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  GAF scores ranging between 51 and 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The veteran's primary symptoms are depression and panic 
attacks, but flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships have not been 
demonstrated.  The record does not show symptomatology that 
more nearly approximates or equates to the criteria for a 
rating higher than 30 percent. 

Hypertension

On a VA examination in September 2004, the veteran's blood 
pressure readings were 154/90, 160/90, 150/80, 130/84, 
140/86, and 140/90, and the diagnosis was mild hypertension.  

Under the rating criteria for hypertension, Diagnostic Code 
7101, a 10 percent rating is appropriate for hypertensive 
vascular disease with diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where there is a history of diastolic pressure predominantly 
100 or more and 
continuous medication is required for control.  The next 
higher rating, 20 percent, requires diastolic pressure, which 
is predominantly 110 or more, or systolic pressure 
predominantly 200 or more.

After weighing the evidence, the Board finds that the 
veteran's nonservice-connected hypertension warrants no more 
than the 10 percent rating under Diagnostic Code 7101 as 
diastolic pressure, which is predominantly 110 or more, or 
systolic pressure predominantly 200 or more, has not been 
demonstrated.  

Varicose Veins

On VA examination in September 2004, slightly dilated and 
tortuous veins on the legs were noted.  The veins were not 
tender.  There was no pedal edema or cyanosis. 

For varicose veins, rated under Diagnostic Code 7120, the 
criterion for the next higher rating, 20 percent, is 
persistent edema incompletely relieved by elevation of an 
extremity with or without beginning stasis pigmentation or 
eczema, which has not been shown.  And a rating higher than 
10 percent under Diagnostic Code 7120 is not warranted. 

Bronchial Asthma

On VA examination in September 2004, the veteran stated that 
he had been treated for pneumonia and asthma with dyspnea in 
2000. He complained of difficulty breathing.  He reported 
three episodes a year in which he had mild dyspnea attacks 
with coughing.  These episodes lasted about three days per 
episode.  He did not have dyspnea or a cough at the time of 
the examination.  Evaluation of the chest revealed 
symmetrical expansion and clear breath sounds.  There were no 
rales. Spirometry testing showed FEV-1 of 82 percent 
predicted; FEV-1/FVC of 92 percent.



Under Diagnostic Code 6602, the criteria for the next higher 
rating, 30 percent, are FEV-1 of 56 to 70 percent predicted; 
FEV-1/FVC of 56 to 70 percent; requiring daily inhalational 
or oral bronchodilator therapy; or requiring inhalational 
anti-inflammatory medication.  

As the veteran's test results were an FEV-1 of 82 percent 
predicted and an FEV-1/FVC of 92 percent, the criteria for a 
rating higher than 10 percent have not been met. 

As the combined disability rating is 50 percent for 
depressive disorder, hypertension, varicose veins, and 
bronchial asthma, the veteran does not meet the percentage 
standard of two or more disabilities with at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more under 38 C.F.R. § 4.16(a), and there is no 
merit to the claim based upon the schedular requirements of 
38 C.F.R. §§ 4.16(a), 4.17(a).

While the Board may not assign an extra-schedular disability 
rating in the first instance, the Board may decide whether 
the claim should be referred to the designated VA official 
for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  

Under 38 C.F.R. § 3.321(b)(1), where the schedular rating is 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  The 
governing norm in such an exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.




The record does not establish that referral for extra-
schedular consideration is in order as the case does not 
present an exceptional or unusual disability picture that 
would justify such a referral.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

A permanent and total rating for nonservice-connected pension 
is denied.


______________________________________________
GEORGE E. GUIDO, JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


